DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for arguments filed on Nov 22, 2020. The claims: 1-19 are pending for examination.

Response to Argument
 
Applicant’s arguments filed on Nov 22, 2020, with regards to rejection of claims 1-19 been fully considered, and they are persuasive. 
In Applicants remarks, on pages 7-12, Applicant argues that “Jain does not teach the claim 1, 8, and 13, especially,
Jain does not disclose or suggest the claimed feature of 1, for example, claim 1 of "wherein each publicly-accessible data traffic service network address is associated with a different version of the load balancer service and with a plurality of back-end pool nodes" or "distributing each data traffic flow to a version of the load balancer service based on a publicly-accessible data traffic service network address of each data traffic flow”.
In response to the applicant’s arguments, examiner disagrees. Load balancing version is defined as different kinds of load balancing services (example, conducting different rules, different IP address, different traffic flow etc.), para [0044]- [0045] Jain discloses different types of operation, different layers etc.
For more details, 

Para [0085] line 4, teaches two different SN groups where each group is inherently assigned its own address. And;
see Para [0088] lines 8-14, teaches distributing traffic messages to the SN based on the address of P68.
Jain fails to teach,
allocating a plurality of publicly-accessible data traffic service network addresses to a node. 
In response, a new ground of rejection is applied over Jain (US 2016/0094453A1), in view of Nikolayev (US 10,924,452 B1). 
Applicant further argues on pages 9-10, that Jain and Lin do not teach or suggest, “allocating a plurality of publicly-accessible data traffic service network addresses to a load balancer service comprising a plurality of load balancing nodes”.
In response to the applicant’s arguments, Examiner disagrees.
Jain teaches, see Para [0068] lines 3-7, teaches address assigned to a service node (SN) group. And; 
Para [0085] line 4, teaches two different SN groups where each group is inherently assigned its own address.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2016/0094453A1), in view of Nikolayev (US 10,924,452 B1). 
Regarding claim 1,
Jain teaches, a computer-implemented method for data traffic distribution comprising (see abstract, and fig. 1, PSN (primary service node-called primary load balancer (LB), SSN-secondary service node –called secondary load balancer (LB))
allocating a data traffic service network addresses to a load balancer service comprising a plurality of load balancing nodes (see Para [0068] lines 3-7, teaches address assigned to a service node (SN) group. And; 
Para [0085] line 4, teaches two different SN groups where each group is inherently assigned its own address.)

wherein each publicly-accessible data traffic service network address is associated with a different version of the load balancer service and with a plurality of back-end pool nodes (see Para [0086] teaches each SN group (#s 500 & 505) is a different version of load balancing and each SN group has a different plurality of compute nodes (#s 525 & 530)

wherein each different version of the load balancer service comprises a change in a number of load balancing nodes, a change in a number of back-end pool nodes ( para [0087] teaches expanding SN groups thus changing the plurality of nodes.) or both; receiving a plurality of data traffic flows (see Para [0086] lines 1-2 and 5-6, PSN1 receives all data messages on which the SN group 500 has to perform its service, performs this service on these messages.)
 
distributing each data traffic flow to a version of the load balancer service based on a publicly-accessible data traffic service network address of each data traffic flow (see Para [0088] lines 8-14, teaches distributing traffic messages to the SN based on the address of paragraph [0068]).


wherein each version of the load balancer service distributes data traffic to the plurality of back-end pool nodes associated with each version of the load balancer service (see Para [0090] lines 1-3 & 10-14, teaches each version of a SN group distributes traffic to a different set of compute nodes.)


Jain doesn’t explicitly teach, 

In analogous art,
Nikolayev teaches, allocating a plurality of publicly-accessible data traffic service network addresses to a node (see col. 2 line 29-45, assigned a range of publicly-accessible IP address, and/or may have control of an intranet that is part of the web services platform, and;
an administrator may be tasked with assigning IP addresses or ranges of IP addresses to different sub-portions of the web services platform.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the load balancing rule of Jain with allocating a plurality of publicly-accessible data traffic service network addresses to a node of Nikolayev. One of ordinary skill in the art at would have been motivated in order to transmit data packet into multiple devices and save a bandwidth (Nikolayev: [col. 2 line 12-27])

Regarding claim 2,
Jain and Nikolayev teach claim 1,
Jain teaches, transitioning (i.e. changing/switching) to a version of the load balancer service (see para [0187] the process transitions to 1815, where it performs the set of operations for adding one or more service nodes to, or removing one or more service nodes from, the SN group.)
 teach, allocating a publicly accessible data traffic service network address associated with the version of the load balancer service.
In analogous art,
Nikolayev teaches, allocating a plurality of publicly-accessible data traffic service network addresses to a node (see col. 2 line 29-45, assigned a range of publicly-accessible IP address, and/or may have control of an intranet that is part of the web services platform, and;
an administrator may be tasked with assigning IP addresses or ranges of IP addresses to different sub-portions of the web services platform.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the load balancing rule of Jain with allocating a plurality of publicly-accessible data traffic service network addresses to a node of Nikolayev. One of ordinary skill in the art at would have been motivated in order to transmit data packet into multiple devices and save a bandwidth (Nikolayev: [col. 2 line 12-27])

Regarding claim 3,
Jain and Nikolayev teach claim 2,
Jain further teaches, further comprising: de-allocating a publicly accessible data traffic service network address associated with a version of the load balancer service (see para [0013] the PSN to directly re-direct the data message flows to the SSN. [0016], a first service node (e.g., a PSN or an SSN) might also need to re-direct to a second service node an old data message flow that it receives from the FLB set.)

Regarding claim 6,
Jain and Nikolayev teach claim 5, 
Jain further teaches, wherein the data traffic flow rules are configured in a traffic distributor (see para [0092] line 18-22, the load balancer in some embodiments uses the flow's L2 and L3 header values to identify a load balancing rule that provides load balancing criteria for selecting a DCN for the data message flow (e.g., by using the criteria to pick the DCN in a round robin manner).

Regarding claim 8,
Jain teaches, a computer-implemented method for data traffic distribution comprising (see abstract, and fig. 1, PSN (primary service node-called primary load balancer (LB), SSN-secondary service node –called secondary load balancer (LB))

at least one Domain Name server storing an allocation of a plurality of publicly- accessible data traffic service network addresses to a load balancer service comprising a plurality of load balancing nodes (see para [0007]-[0008]), 
The rest of the claim 8 recites all the same elements of claim 1, but in a system claim form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 8.

Regarding claim 13,
Jain teaches, a computer program product for publicly-accessible data traffic distribution, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising (see para [0201] applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium.)
The rest of the claim 13 recites all the same elements of claim 1, but in a computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.

Claim 14 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 15.
Claim 18 recites all the same elements of claim 6, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 18.



Claims 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2016/0094453A1), in view of Nikolayev (US 10,924,452 B1), further in view of Kaushik (US 2016/0112903 A1).
Regarding claim 7,
Jain and Nikolayev teach claim 6, 
Jain and Nikolayev fail to teach, 
wherein the traffic flow rules are OpenFlow rules. 

In analogous art, Kaushik teaches, wherein the traffic flow rules are OpenFlow rules (see para [0021] disclose, The SDN controller 110 can communicate with each of the access points 130A-N using the OpenFlow or other protocol to directly implement layer 2 rules affecting network behavior. )
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the load balancing rule of Jain with Nikolayev further with Kaushik’s access points using the OpenFlow of Kaushik. One of ordinary skill in the art at would have been motivated in order to transmit data packet into multiple directions (i.e. switching nodes) with low/high priority (Kausik: [0022]).

-18- Claim 12 recites all the same elements of claim 7, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 12
Claim 19 recites all the same elements of claim 7, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 19.


Claims 4, 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Jain (US 2016/0094453A1), in view of Nikolayev (US 10,924,452 B1), further in view of Shen (US 2013/0198319A1)
Regarding claim 4,
Jain and Nikolayev teach claim 3, 
Jain and Lin teach fail to teach, wherein the allocated data traffic service network addresses are registered in a Domain Name server.
In analogous art, Shen further teaches, wherein the allocated data traffic service network addresses are registered in a Domain Name server (see para [0071] table;
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the load balancing rule of Jain with Nikolayev further with Registration register a load balancing service of Shen. One of ordinary skill in the art at would have been motivated in order to transmit data packet by using rule (Shen: [0003]).
Regarding claim 9,
Jain teaches claim 8, 
Jain teaches, further comprising: 
transitioning to a version of the load balancer service by allocating a publicly-accessible data traffic service network address associated with the version of the load transition process remove Old LB/entry, and replace new LB.)
Jain and Nikolayev fail to teach,
registering the allocated data traffic service network address in the at least one Domain Name server.
In analogous art, Shen further teaches, registering the allocated data traffic service network address in the at least one Domain Name server (see para [0071] table;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the load balancing rule of Jain with Nikolayev further with Registration register a load balancing service of Shen. One of ordinary skill in the art at would have been motivated in order to transmit data packet by using rule (Shen: [0003]).

Regarding claim 10,
Jain and Nikolayev teach claim 8, 
Jain further teaches, further comprising: -19-replacing in the at least one Domain Name server a data traffic service network address associated with an old version of the load balancer service with a data traffic service network address associated with a new version of the load balancer service (see para [0071] transition process remove Old LB/entry, and replace new LB.)
Claim 16 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sm Islam/
Examiner, Art Unit 2457
Date: 3/16/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457